Case 3:18-cv-00428-DMS-MDD Document 298 Filed 11/05/18 PageID.4704 Page 1 of 2




                              -
                                             United States District Court
                                              SOUTHERN DISTRICT OF CALIFORNIA


    Ms. L, et al.,                                                                 Civil No.           I R-cv-00428
                                                              Plaintiff,             ---------
                                                     v.                      PRO HAC VICE APPLICATION
    U.S. ICE, et al.                                                                N011-Par1y Objector Ms. M.D-L
                                                            Defendant.
                                                                                  Party Reprcse11tec

    I,                       Em<i~~:~:~lin                         ·. hereby petition th1 nbthe    e11tiFdlclE        5     11it 111e       I
    to appear and participate in this case and in suppo11 of petition state:
               My firm name: Kirkland & Ellis LLP
               Street address: 300 North LaSalle
               City, State, ZlP:Chicago, IL 60654~                                              CLERK, U.S

               Phone number: 312-862-2387                                               1tH               \c::e?:=:              i c;;:-u ,, 1

               Email:        .emily.nickJin@kirkland.com
               That on      Oct 29, 1977         I was admitted to practice before                     Illinois Bar
                                (Date)
                                                                                         - - - - -(Name
                                                                                                    --     ------
                                                                                                        of Court)

               and am currently in good standing and eligible to practice in said court,
               that I am not currently suspended or disbarred in any other court, and
               that I    O have) C8J have not)            concurrently or within the year preceding this application made
               any pro hac vice application to this court.
                                         (If pnvious applitation made, complete the following)
    Title of case'.
    Case Number
                        -----------------------------~

                 - - - - - - -·
                                                                                  Date of Application     ____,,___
                                                                                                                  .......              ~~
                                                                                                                                       ~




    Application: 0 Granted  D D eried
               I declare under penalty of perjury that the foregoing is true and




    I hereby designate the below named as associate local counsel.
    Ashley Neglia                                                                 213-680-8114
    (Nwnc)                                                                        (Telephone)

    Kirkland & Ellis LLP
                                                                                                         7 L~
                                                                                                            -- >
    (Finn)

    333 South Hope Street
    (Slrect)                                                                                                              (Zip code)
                                                                                                                             •


    I hereby consent to the above cesignati•n.
Case 3:18-cv-00428-DMS-MDD Document 298 Filed 11/05/18 PageID.4705 Page 2 of 2




        Pro Hae Vice (For this one particular occasion)

        An attorney who is not a member of the California State Bar, but who is a member in good standing of,
        and eligible to practice before, the bar of any United States court or of the highest court of any State or
        of any Territory or Insular possession of the United States, who is of good moral character, and who has
        been retained to appear in this Court, be permitted to appear and participate in a particular case. An
        attorney is not eligible to practice pursuant to this paragraph if any one or more of the following apply
        to him/her: (l) he/she resides in California, (2) he/she is regularly employed in California, or (3) he/she
        is regularly engaged in business, professional, or other activities in California.

        The pro hac vice application shall be presented to the Clerk and shall state under penalty of pe1jury
        (I) the attorney's residence and office address, (2) by what court he/she has been admitted to practice
        and the date of admission, he/she is in good standing and eligible to practice in said court,
        (4) that he/she is not currently suspended or disbarred in any other court, and (5) if he/she has
        concurrently or within the year preceding his/her current application made any pro hac vice application
        to this court, the title and the case number of each matter wherein he made application, the date of
        application, and whether or not his/her application was granted. He/She shall also designate in his
        application a member of the bar of this Court with whom the Court and opposing counsel may readily
        communicate regarding the conduct of the case and upon whom papers shall be served. He/She shall
        file with such application the address, telephone number and written consent of such designee.

        Fee:   $206.00

        If application and fee require submission via U.S. Mail, please contact:

                                                              CASD Attorney Admissions Clerk
                                                              (619) 557-5329




The pro hac vice application for Emily Nicklin representing Non-Party Objector Ms. M. D-L is hereby:

l2f APPROVED for filing
Date.     ll ·5_-J£;
                                                      D DENIED
                                                     It is so ordered.           ~th
                                                                                               ii..
                                                                         Honorable Dana M. Sabraw
